Citation Nr: 0429791	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-10 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a bilateral eye 
disorder.

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1955 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for an eye disorder and a low back 
disorder.

During this appeal, the veteran submitted a timely notice of 
disagreement to that part of a February 2003 RO decision that 
denied service connection for bilateral knee and ankle 
disorders.  A statement of the case (SOC) was issued in 
December 2003, but the veteran did not complete his appeal by 
filing a timely substantive appeal.  An appeal consists of a 
timely filed notice of disagreement, and, after an SOC has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003).  If a 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).  In correspondence submitted by the veteran's 
representative after the December 2003 SOC, there was no 
reference to the knee or ankle issues and it was clearly 
indicated that the only claims being pursued on appeal are 
the eye and low back issues listed on the title page.  Thus, 
there is no issue of timeliness of a substantive appeal and 
the Board's jurisdiction is limited to the claims for service 
connection for eye and low back disorders.

Also during this appeal, the RO has granted service 
connection for several disabilities (hypertension, neuritis 
of both lower extremities, residuals of injuries to the left 
foot), increased the rating for the veteran's diabetes 
mellitus to 20 percent, and granted a total (100 percent) 
compensation rating based upon individual unemployability.

In his notice of disagreement received by the RO in January 
2002, the veteran indicated that he was seeking service 
connection for a low back disability on both direct 
incurrence and as secondary to his service-connected diabetes 
mellitus.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  The United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a non-service-connected disability is proximately due to or 
the result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board also finds that a claim of service 
connection for an eye disorder secondary to the veteran's 
diabetes is raised by the record.  Thus, the claims of 
service connection for eye and low back disorders include on 
direct incurrence and secondary bases.  This matter is 
further addressed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Charles v. Principi, 16 Vet. App. 
370 (2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.

A private optometrist reported that he had first seen the 
veteran in 1982.  He stated that the veteran had been treated 
routinely for myopia, with the right eye significantly worse 
than the left eye.  The veteran reported that he had worked 
with radar equipment during his military service.  The 
veteran's optometrist indicated that "it is certainly true 
that subtle retinal changes and alteration of refractive 
states could be related to exposure to [radio frequency] 
energy."  The Board notes that the veteran's service 
personnel records, which would document whether he was a 
radar technician during service, are not currently of record.  
As these records are relevant to the veteran's appeal, they 
must be secured.  38 C.F.R. § 3.159(c)(2) (2004).  

Furthermore, the veteran has not been afforded a VA 
examination to assess the nature and etiology of any current 
eye disorders.  Accordingly, a VA examination should be 
conducted that includes an opinion as to whether any current 
eye disorder is linked to service, to include claimed 
exposure to radio frequency energy.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

With regard to the veteran's claim for service connection for 
a low back disorder, the Board notes that service medical 
records reflect periodic treatment for complaints of low back 
pain.  Beginning in August 1968, the veteran's complaints of 
low back pain while on active duty were attributed to a low 
back sprain, an acute back strain and mild myositis of the 
lumbosacral muscles.  The veteran also reported having 
recurrent back pain on a May 1973 report of medical history.  
The veteran has asserted, during the course of the appeal, 
that his low back pain has been recurrent since service.  He 
has further contended that he has treated such recurring pain 
with over the counter medications, rather than see a 
physician.  

A July 2002 VA fee basis examination, conducted to evaluate 
non-related disorders, included an X-ray examination of the 
spine, which revealed degenerative changes.  There is no VA 
examination of record that was performed for the purpose of 
determining the nature and etiology of the veteran's current 
low back disorder, to include whether such is linked to any 
of the findings recorded during service.  Given the relevant 
abnormal findings recorded during service, the X-ray evidence 
of a current back disability and the assertions made by the 
veteran in support of his claim, the Board finds that a 
current VA examination is necessary in order to fairly 
adjudicate this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain copies of the 
veteran's service personnel records.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
bilateral eye disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  Following a review of the 
service medical records, medical history, 
physical examination, and any tests that 
are deemed necessary, the clinician is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
eye disorder began during service, is 
causally linked to any incident of 
service, to include the veteran's duties 
as a radar technician while on active 
duty, or was caused or aggravated by the 
veteran's service-connected diabetes 
mellitus.  In reviewing the record, the 
clinician is requested to address the 
comments of the veteran's private 
optometrist in the November 2000 letter.  
The examiner is also asked to provide a 
rationale for any opinion expressed.  Any 
indicated tests should be accomplished.  
If the question is too speculative to 
answer, the examiner should so indicate.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
low back disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for 
review.  Following a review of the 
service medical records, which includes 
documented complaints of low back pain 
attributed to a low back strain; the 
medical history, physical examination, 
and any tests that are deemed necessary, 
the clinician is asked to opine whether 
it is at least as likely as not (50 
percent or more likelihood) that any 
currently diagnosed back disorder began 
during service, is causally linked to any 
incident of or finding recorded during 
service, or was caused or aggravated by 
the veteran's service-connected diabetes 
mellitus.  The examiner is also asked to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the examiner 
should so indicate.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims for 
service connection for an eye disorder 
and low back disorder, to include as 
secondary to service-connected diabetes 
mellitus..  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310(a), and given 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


